Citation Nr: 0301914	
Decision Date: 01/30/03    Archive Date: 02/07/03

DOCKET NO.  96-08 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

Entitlement to service connection for a leg disorder.

(The issue of entitlement to service connection for residuals 
of a head injury claimed as a nose injury will be the subject 
of a later decision.)

(The issue of entitlement to service connection for residuals 
of an arm injury claimed as an elbow injury will be the 
subject of a later decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD


D. Bredehorst, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1954 to May 1956.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1994 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York that denied service connection for a leg disorder.

The veteran requested a personal hearing and travel board 
hearing, however, he withdrew these requests in May 1996 and 
August 2000.

The Board notes that the veteran's application for 
compensation received in June 1994 included a dental claim.  
To date, the RO has not issued a rating decision with regard 
to this claim.

The Board finds that additional development is necessary 
before the issues of entitlement to service connection for a 
head/nose injury and arm/elbow injury can be adjudicated.  
All development is undertaken pursuant to authority granted 
by 38 C.F.R. § 19.9(a)(2) (2002).  When it is completed, the 
Board will provide notice of the development as required by 
38 C.F.R. § 20.903 (2002).  After giving the notice and 
reviewing any response to the notice, the Board will prepare 
a separate decision addressing the issue.  


FINDINGS OF FACT

1.  All of the evidence for an equitable disposition of the 
claim has been obtained by the RO.

2.  Service medical records do not contain any complaints or 
findings of a leg injury.

No competent evidence has been presented to show the veteran 
has a current leg disorder that is related to service.


CONCLUSION OF LAW

The veteran does not have a leg disorder that is related to 
service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.303 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  To implement the provisions of the law, the VA 
promulgated regulations.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).  The Act and implementing regulations 
essentially eliminate the concept of a well-grounded claim.  
38 U.S.C.A. § 5107(a) (West Supp. 2002); 38 C.F.R. § 3.102 
(2002).  They also include an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim.  38 U.S.C.A. § 5103 (West Supp. 
2002); 38 C.F.R. § 3.159(b) (2002).  In addition, they define 
the obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159(c) (2002). 

Considering the record in light of the above, the Board finds 
that the passage of the VCAA and its implementing regulations 
does not prevent the Board from rendering a decision on the 
claim on appeal as all notification and development action 
needed to render a fair decision on the claim, to the extent 
possible, been accomplished.

Through the July 1994 rating decision, January 1996 statement 
of the case, and February 2002 supplemental statement of the 
case the veteran and his representative have been notified of 
the law and regulations governing entitlement to the benefit 
sought, the evidence which would substantiate the claim, and 
the evidence that has been considered in connection with the 
appeal.  The aforementioned documents collectively satisfy 
the statutory and regulatory requirements of the VCAA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing 
the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159).  In view of the foregoing, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support the claim, and has been provided 
ample opportunity to submit such information and evidence.

Factual Background

Service medical records fail to show any complaints or 
findings related to a leg injury.

Treatment records received from the VA Medical Center (VAMC) 
in New York fail to show any treatment for a leg disorder.

Bills from Mount Vernon Hospital and Medicare forms were 
submitted that showed the veteran received treatment in March 
and April 1999.  These documents, however, do not indicate 
that treatment was provided for a leg disorder.

No other treatment was indicated by the veteran and no 
statements were received with regarding his claimed leg 
injury in service.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  Continuity of 
symptoms, however, is required where the condition in service 
is not, in fact, chronic or where diagnosis of chronicity may 
be legitimately questioned.  38 C.F.R. § 3.303(b) .

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Moreover, the Board notes that service connection may also be 
established for a current disability on the basis of a 
"presumption" under the law that certain chronic diseases 
manifesting themselves to a certain degree within a certain 
time after service must have had their onset in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2001).  

The veteran contends he suffered a leg injury in service.  As 
noted hereinabove, the service medical records are negative 
for any complaint or finding of a leg injury.  In addition, 
very little evidence has been submitted with regard to the 
veteran's claim, and evidence that was submitted did not show 
treatment for a leg disorder.

Although the veteran has been advised of what type of 
evidence is required to substantiate his claim, no additional 
evidence has been submitted.  He has made no specific 
statement about his injury in service, symptomatology, or 
even indicated what the current disability might be.

Under circumstances such as these, where there is a complete 
lack of evidence of a leg injury in service and of a post-
service leg disorder, a VA examination is unnecessary.  See 
38 C.F.R. § 3.159(c)(4) (2002).

In view of the foregoing, the Board has no choice but to deny 
entitlement to service connection for a leg disorder as the 
preponderance of the evidence is against the claim.  As a 
result the benefit-of-the-doubt doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

In making its determination, the Board points out that 
although VA has specific duties to the veteran under the 
VCAA, the burden of developing the claim does not strictly 
lay with VA.  VA's duty to make reasonable efforts to obtain 
Federal and non-Federal records requires full cooperation on 
the part of the claimant.  38 C.F.R. § 3.159 (c)(1)(i), 
(2)(i) (2002); See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).


ORDER

Service connection for a leg disorder is denied.



		
RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

